Citation Nr: 1215178	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for residuals of an injury to the right knee.

3.  Entitlement to service connection for residuals of an injury to the right ankle.

4.  Entitlement to service connection for residuals of an injury to the right elbow.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a sinus disorder, including allergic rhinitis.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder.

8.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1989 and from December 2003 to April 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2008, February 2009, and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In notices of disagreement (NODs) received at the RO in May 2009 and August 2009, the Veteran clarified the issues denied by the RO with which he disagreed.  The RO addressed all of those issues in is February 2010 statement of the case.  The Veteran perfected his appeal to the Board with the submission of a VA Form 9, received at the RO in February 2010.  

In an April 2010 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating effective from June 15, 2009.  

In a July 2011 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating, effective from October 27, 2008.  

In November 2011, the Veteran and his wife testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting at the Board in Washington, D.C.  A transcript of this testimony is associated with the claims file.

With regard to the claim of service connection for an acquired psychiatric disorder, the RO originally denied a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in the December 2008 rating decision.  Additional information from the Veteran regarding his PTSD stressors was received at the RO after the December 2008 decision was issued; thus, the RO reconsidered the claim and issued a new rating decision in February 2009.  In that decision, the RO denied service connection for major depressive disorder and anxiety disorder, also claimed as PTSD.  In the Veteran's NOD, he specifically disagreed with the denial of service connection for major depressive disorder and anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In the Veteran's initial claim for benefits, filed in October 2008, he sought service connection for sinus trouble.  The December 2008 rating decision denied service connection for "sinus."  In his May 2009 NOD, the Veteran indicated that he disagreed with the decision made on his claim for service connection for various conditions, including allergic rhinitis.  He further noted, with respect to this issue, that he started treatments in Iraq and continued to seek treatment for the condition.  The RO treated the Veteran's statement as a new claim of service connection for allergic rhinitis and denied that claim in the July 2009 rating decision.  In a second NOD, received in August 2009, the Veteran once again reiterated his contention that he started having problems with allergic rhinitis during service in Iraq and has continued treatment for the condition since that time.  Because the issues of a sinus disorder and allergic rhinitis are closely intertwined, they should be considered together, and the issue as been recharacterized to reflect this interpretation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right ear hearing loss, residuals of injuries to the right knee, right ankle, and right elbow; and, hypertension, a sinus disorder including allergic rhinitis, an acquired psychiatric disorder and a sleep disorder.

With regard to the claim of service connection for right hearing loss, the Veteran asserts that he has a bilateral hearing loss that had its onset during service.  Service connection for a left ear hearing loss was established based on a VA medical opinion obtained in June 2011.  At VA audiological examinations in June 2011, the examiner noted that the Veteran's left ear hearing loss was as likely as not related to service noise exposure.  The examiner indicated that records from the Veteran's service from 1979 through 1989 documented normal hearing thresholds at entrance and exit for both ears.  A significant threshold shift was noted at 4000 Hz in the left ear [at the end of that period per a May 1989 audiogram].  The examiner further noted that exposure to excessive noise was known to typically first affect 4000 Hz and/or the immediately surrounding frequencies.  The examiner noted that significant threshold shifts were not seen for the right ear.  Thus, the examiner opined that it was less likely as not that the right ear loss was related to service noise exposure.  The examiner noted that a post-deployment test from the service period ending in 2005 was not located in the claims file.  

According to the STRs from 1979 to 1989, the Veteran's audiometric testing yielded the following results:

In February 1979, the findings revealed




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
5
20
LEFT
10
5
5
5
5
15

In September 1981, the findings revealed




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
10
5
0
20
LEFT
10
5
0
5
10
20

In June 1984, the findings revealed




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
0
25
LEFT
5
5
0
5
0
20

In July 1988, the findings revealed




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
0
0
0
0
20
LEFT
0
0
5
10
30
20

Finally, in May 1989, the findings revealed: 





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
0
10
5
15
LEFT
0
0
5
0
25
20

The above series of audiograms shows that there was a threshold shift in the left ear at 4000 Hz during the Veteran's first period of service between 1979 and 1989, but it also shows that there was a threshold shift in the right ear in the surrounding threshold of 6000.  The series of audiograms does show that it rose to a pure tone threshold of 25 decibels at 6000 Hz in 1984.  Furthermore, audiograms from November 2002 and December 2003, around the time of deployment to Iraq, reveal a pure tone threshold, in decibels at 4000 Hz. in the right ear to be 20 and 30, respectively.  More specifically, the audiogram from November 2002 revealed:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
0
X
20
X
LEFT
0
0
5
X
5
X

In December 2003, the audiometric findings were as follows:  





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
X
30
X
LEFT
0
10
5
X
20
X


Currently the Veteran's hearing loss is similar in both ears, with the most recent audiogram revealing:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
25
25
35
n/a
LEFT
20
15
15
25
35
n/a

Since the examiner noted that the post deployment test from the period of active service was not in the claims folder and as the RO does not appear to have requested records from the National Guard, another examination should be scheduled after additional records are obtained.  

With regard to the Veteran's claims of service connection for residuals of injuries to the right knee, right ankle and right elbow, the Veteran maintains that he suffered injury to these joints during a fall in Iraq in 2004.  A review of the STRs reveals that the Veteran was treated for knee and ankle pain in November 2004.  The report notes that the Veteran had injured the knee and ankle in a fall seven days previously, and continued to have pain.  On examination, swelling of the right ankle was noted, and the ankle and knee were tender to palpation.  The Veteran also maintains that he injured his right elbow in the same fall.  

The Veteran reports that he has had pain in his right elbow, ankle and right knee ever since the injury in service.  At his video conference in November 2011, he testified to the same.  Current VA outpatient records show diagnoses of arthritis of the right ankle and right knee, as well as MRI evidence of a ligament tear in the right ankle.  

In light of the Veteran's competent and credible testimony, a VA examination is necessary to determine whether the Veteran's injury in service was the onset of the Veteran's current right elbow, right knee, and right ankle disabilities, including, but not limited to, degenerative joint disease and/or right ankle ligament tear.  

With regard to the Veteran's claim of service connection for hypertension, the Veteran asserts that this disability had its onset during service.  A review of the Veteran's STRs shows that he was treated in service in November 2004 for chronic bi-temporal throbbing headaches.  At the time of treatment in November 2004, the Veteran reported that the headaches had been ongoing for several months.  There was no family history of migraines and the Veteran did not report sinus pain or pressure at that time.  However, the Veteran's blood pressure was recorded that day as 156/96.  Another reading on the same day was recorded as 126/80.  The Veteran was sent to another facility for blood pressure checks.  

There is no indication from the STRs that the Veteran was diagnosed in service with hypertension; however, that is not to say that his hypertension did not have its onset in service.  Clearly, the November 2004 STR summarized above suggests that there was some question as to whether the Veteran had a problem with his blood pressure given the high reading and the fact that he was sent for blood pressure checks.  Current treatment records show diagnosis and treatment for hypertension, and the Veteran testified that he did not have high blood pressure before service in Iraq.  Thus, an examination is necessary to determine the likely onset of the Veteran's hypertension.  

With regard to the Veteran's claim of service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination for PTSD in February 2009.  The examiner noted that the Veteran's stressors were primarily related to negative experiences of interactions with superiors in Iraq and complaint of racial inequalities.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD; however, the examiner noted a diagnosis of major depressive disorder and anxiety disorder not otherwise specified, rule out of subclinical PTSD.  In addition, the Veteran reported during the VA examination that he received mental health counseling in 2001.  The examiner opined that the Veteran's symptoms of anxiety, depression, and anger appeared to be directly related to his perception of his negative interactions with his chain of command in the Army, as well as difficulties with his supervisors in his current position as a correctional officer.  Significantly, the examiner also noted that it would be difficult, if not impossible, to directly relate his current mental health symptoms to the experiences with his chain of command in Iraq, as the Veteran reported a long history of difficulties with authority both in the military and in his civilian jobs.  The examiner also indicated that because he did not have possession of the claims file for review in conjunction with the examination, he did not have access to the Veteran's mental health records from Iraq, making it difficult to establish an in-service stressor.  

There is evidence in the STRs to suggest that the Veteran received some mental health treatment, although it is not clear as to whether he was actually diagnosed with any disability during service, and it is also unclear as to whether there are any additional mental health records available from that time period which could aid an examiner in determining whether the Veteran's current acquired psychiatric disorder began during service; or, in the alternative, whether there was any pre-existing psychiatric disorder that was aggravated in service beyond the natural progression of the disease.  However, another examination is necessary given that the examiner in February 2009 was specifically assigned to address only the issue of PTSD, and its relationship to service; and, he was not provided with the claims file for review in conjunction with the examination.  Currently, the Veteran has a diagnosis of major depressive disorder and anxiety disorder, neither of which require stressor corroboration to establish service connection.  Additionally, the Veteran has a pending claim of service connection for a sleep disorder, and has suggested that his sleep problems may be related to nightmares and sleep disturbance associated with his currently diagnosed psychiatric disorder(s).  This issue should also be addressed by the examiner to determine whether the Veteran's sleep problems are a symptom of his acquired psychiatric disorder, or whether he has a separate disability, and if so, whether it is related to service.  

With regard to the Veteran's claim of service connection for a sinus disorder, including allergic rhinitis, the Veteran reports that he began having nasal stuffiness and allergy-like symptoms during service in Iraq when he was exposed to a landfill/burn pits and that these symptoms have continued ever since.  The Veteran is certainly competent to report the onset of these easily recognizable symptoms, as well as the continuity of these symptoms since service.  Furthermore, the Veteran submitted private treatment records from 2006 showing treatment for allergies, and the current VA treatment records show that the Veteran is currently being treated with allergy medications.  In light of the foregoing, the Veteran should be afforded a VA examination to determine whether the Veteran's claimed in-service symptoms were the onset of the currently diagnosed allergic rhinitis and/or other sinus problem.  

Importantly, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the above discussion, initial or additional VA examinations are warranted.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that date from February 2010.

Regarding the PTSD claim, as the Veteran has reported that he was personally assaulted by a fellow service member in service, he should be asked to complete a VA Form 21-0781a, Statement in Support of Claim for [PTSD] Secondary to Personal Assault.  In addition, attempts should be made on remand to obtain his complete service personnel records.  The Veteran should also be notified how he can substantiate his claim for a sleep disorder on a secondary basis.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the record VA medical records pertaining to the Veteran that date from February 2010.

2.  Provide notice to the Veteran informing him how he can substantiate his claim for service connection for a sleep disorder as secondary to a service-connected disability.

3.  Ask that the Veteran provide or identify any additional records that are relevant to his claim that are not already of record.  The Board is particularly interested in mental health treatment in approximately 2001.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Request from the appropriate agency, including the National Personnel Records Center, any mental hygiene records pertaining to the Veteran's period of active service from December 2003 to April 2005.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Request the Veteran's complete service treatment records and service personnel records pertaining to his service with the National Guard from July 1989 to July 1993 and April 1998 to April 2005.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6.  Also request complete service personnel records for the period of active service from March 2004 to March 2005, which may be available through the PIES/Defense Personnel Records Image Retrieval System (DPRIS) interface.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section B.13.c.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

7.  After completion of the above, schedule the Veteran for a VA joints examination to determine the current nature and likely etiology of any diagnosed right knee, right ankle, and right elbow disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any disability of the right knee, right ankle and right elbow was incurred during active service, to include as a result of the in-service injury in 2004.

Importantly, the examiner's opinion should consider the STRs, in conjunction with the Veteran's credible and competent statements as to his injuries sustained during service and his description of symptoms, and that he first suffered from right knee, right ankle, and right elbow pain during service, and reports of continuity of symptoms since service, even though he did not seek treatment immediately upon discharge from service.  

A complete rationale for all opinions proffered must be included in the report provided.  

8.  After steps one to six are complete, schedule the Veteran for a VA Compensation and Pension audiological examination to determine the nature, extent, onset and etiology of any right ear hearing loss found to be present.  The claims folder, including a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner, after reviewing the remand, and any other pertinent evidence, should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran's right ear hearing loss is related to or had its onset during service.  The rationale for all opinions expressed should be provided in the examination report.  

9.  After steps one to six are complete, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability, including PTSD and/or major depressive disorder and an anxiety disorder.  The examiner should thoroughly review the Veteran's claims file, to include a copy of this remand, and any additional pertinent evidence added to the record.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner should also indicate whether the Veteran meets the criteria for any psychiatric disorders in addition to the previously diagnosed depression and anxiety disorder.  The examiner must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The VA or VA-contracted psychiatrist or psychologist must identify the specific stressor(s)underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In this regard, the examiner should comment on whether the Veteran's reports of frequent nightmares of combat and night sweats, and the reports of racial inequality and harassment by superiors, constitute symptomatology attributable to a diagnosed psychiatric disability.  The Veteran also reported that he was personally assaulted by a fellow service member.  See Veteran's December 2008 stressor statements.  

In the report, the examiner must address whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed PTSD is related to his fear of hostile military or terrorist activity.  If not, is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed PTSD is related to a specific stressor identified by the Veteran.  A complete rationale must be provided for all opinions expressed.  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's anxiety disorder, depression and any other diagnosed acquired psychiatric disorder other than PTSD, began in or is related to the Veteran's service.  

The examiner should also address whether it is clear and unmistakable (i.e., undebatable) that the Veteran had a psychiatric disorder that pre-existed his period of active service from December 2003 to April 2004.  If so, is it clear and unmistakable that the pre-existing psychiatric disorder was not aggravated beyond the natural progress during that period of active service.  

Finally, the examiner should also opine as to whether the Veteran's claimed sleep disorder is a symptom of his acquired psychiatric disorder, or whether the Veteran as likely as not has a separately diagnosed sleep disorder; and, if so, whether it had its onset in service or is otherwise related to service.  If a separate sleep disorder is found and the examiner determined that the Veteran has a psychiatric disorder that was incurred in or aggravated by service, is the sleep disorder due to any acquired psychiatric disorder that the examiner found is related to service or is it aggravated (i.e., worsened) by any psychiatric disorder the examiner found is related to service.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the psychiatric disorder the examiner finds is related to service.

All opinions must be set forth in detail and fully explained in the context of the record.  

10.  After steps one to six are complete, schedule the Veteran for a sinus examination to determine the current nature and likely etiology of any sinus/rhinitis disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any sinus and/or rhinitis disorder began in or is related to active service.

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his symptoms during service and his description of any treatment by healthcare providers during service and reports of continuity of symptoms since discharge.  The Veteran has also reported that he was exposed to landfills / burn pits while serving in Iraq.  

A complete rationale for all opinions proffered must be included in the report provided.

11.  After steps one to six are complete, schedule the Veteran for an examination with an appropriate provider to determine the current nature and likely etiology of any hypertension disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's high blood pressure reading in service was the onset of his hypertension; or, that the Veteran has a current diagnosis of hypertension that, as likely as not, had its onset during service, or is otherwise related to service.  The examiner must keep in mind that what is important is when the Veteran's hypertension likely began, regardless of when the Veteran was actually diagnosed with hypertension.  

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his symptoms during service and his description of any treatment by healthcare providers during service and reports of continuity of symptoms since discharge.

A complete rationale for all opinions proffered must be included in the report provided.

12.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  After any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


